Citation Nr: 0422188	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 4, 1997, for 
a grant of improved disability pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was previously before the 
Board and was remanded to the RO in July 2003.  

Review of the claims file reflects that, per his request, the 
veteran was scheduled for a hearing before a Veterans Law 
Judge in May 2003.  In a communication with the RO prior to 
the date of this hearing, the veteran indicated that he no 
longer desired a Board hearing.  Thus, the Board hearing 
request is considered withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The veteran initially filed a claim for pension benefits 
in March 1986.  

2.  By letter dated in April 1986, the RO requested 
additional evidence from the veteran and notified him that, 
if the requested evidence was not received within one year 
from the date of the letter, VA would be unable to pay the 
benefit to which he may be entitled earlier than the date of 
receipt of the requested evidence.  The veteran did not 
respond to this request for additional evidence.  

3.  The veteran next filed a claim for pension benefits which 
was received by the RO on August 4, 1997.

4.  The veteran was initially shown to be totally and 
permanently disabled based on a November 1997 report of VA 
examination for mental disorders. 

5.  The veteran neither alleges, nor is he shown, to have 
been incapacitated by physical or mental impairment that 
prevented him from filing a claim for pension benefits for 
any period or duration. 


CONCLUSION OF LAW

The requirements for an effective date prior to August 4, 
1997, for the grant of improved disability pension benefits 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.158, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that, in March 1986, the 
veteran's application for VA non-service-connected disability 
pension benefits was received at the RO.  

By letter dated in April 1986, the RO requested that the 
veteran provide additional evidence, to include a copy of his 
latest Social Security award or disallowance letter, 
information with respect to his receipt of sick benefits, 
unemployment benefits, or worker's compensation, and 
information with respect to treatment he may have received in 
connection with his claimed disorders.  This letter further 
advised the veteran that, if the requested evidence was not 
received within one year from the date of the letter, VA 
would be unable to pay the benefit to which he may be 
entitled earlier that the date of receipt of the requested 
evidence.  A response to this request for information by or 
on the veteran's behalf was not received.  

An April 1986 report of VA examination reflects that the 
veteran had been unemployed since July 1985 and was in 
receipt Social Security Disability benefits.  

On August 4, 1997, the RO received Veteran's Application for 
Compensation or Pension, Authorization for Release of 
Information, and a copy of his Social Security Award 
Certificate.  

A report of VA hospitalization reflects that the veteran was 
admitted from May 19, 1997, to June 17, 1997, following a 
suicide attempt.  

A November 1997 report of VA examination for mental disorders 
reflects that the veteran has been unable to work and is in 
receipt of continuous outpatient treatment.  

The veteran's claim of entitlement to non-service connected 
pension, effective from August 4, 1997, was granted by a May 
1998 rating decision.  

During his May 1999 personal hearing at the RO before a 
hearing officer, the veteran stated that his benefits should 
be granted retroactive to 1985, when he was diagnosed as 
having a bipolar disorder.  He recalled his history of 
psychiatric treatment and unemployment since 1985.  He 
further recalled incidents with the police during this 
period.  

At the time of the veteran's 1999 personal hearing, he 
submitted private treatment records, reflecting psychiatric 
hospitalization from August 9, 1985, to August 14, 1985, and 
from August 29, 1985, to September 20, 1985.  

Analysis

The claims file shows that by correspondence, the rating 
decision, statement of the case, and supplemental statement 
of the case the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  Pertinent records are 
on file.  The law, not the evidence, governs the outcome of 
this case.  The Board finds that the notice and duty to 
assist provisions of the law are met.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

The law provides that a veteran of a period of war who meets 
the service requirements and who is permanently and totally 
disabled from non-service-connected disability not the result 
of his own willful misconduct shall be paid a pension.  
38 U.S.C.A. § 1521.

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that if the 
veteran was prevented, by reasons of a disability which was 
so incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

As noted above, the RO has assigned an effective date of 
August 4, 1997, for the award of VA pension benefits.  The 
effective date assigned corresponds to the actual date of 
receipt by the RO of the veteran's new pension application. 

The veteran asserts that he is entitled to an effective date 
retroactive to 1985, when he was diagnosed as having a 
bipolar disorder.  However, although the veteran originally 
filed a claim for pension in March 1986, he did not provide 
additional information as requested by the RO in April 1986.  
Moreover, no communication from the veteran was received at 
the RO until the receipt of his August 1997 claim.  This 
requested evidence was vital to the veteran's entitlement to 
pension benefits, both in regard to his degree of disability 
as well as his income level.  His March 1986 claim is 
therefore considered to be abandoned.  

In this regard, it is noted that, except as otherwise 
provided, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (2003).  Inasmuch as no 
response from the veteran in connection with his March 1986 
claim was received within one year from the date of request 
for additional information, this claim was abandoned and does 
not govern the effective date for the later pension award. 

It is not shown that the veteran became permanently and 
totally disabled within the year prior to August 4, 1997, and 
even if he did, it is not shown that his disabilities were so 
incapacitating as to prevent him from filing a pension claim 
for at least 30 days following the date of permanent and 
total disablement.  Thus, under the cited legal authority, 
pension may not be awarded prior to August 4, 1997, which is 
shown to be the actual date of RO receipt of the new pension 
claim, subsequent to the claim which was abandoned.

As the preponderance of the evidence is against the claim for 
an earlier effective date for pension, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).


ORDER

An effective date prior to August 4, 1997, for the grant of 
improved disability pension benefits is denied.





_______________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



